Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00063-CR

                                            Kurt LOPER,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the County Court at Law No. 6, Bexar County, Texas
                                      Trial Court No. 566384
                          Honorable Wayne A. Christian, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: March 27, 2019

DISMISSED

           On January 15, 2019, appellant filed a notice of appeal, stating he desires to appeal the

overruling, by operation of law, of his motion to dismiss and for speedy trial. On February 20, 2019,

this court issued a show cause order notifying appellant that we do not have jurisdiction over appeals

of such rulings and must dismiss appeals of those rulings for want of jurisdiction. See Ordunez v.

Bean, 579 S.W.2d 911, 913–14 (Tex. Crim. App. 1979) (orig. proceeding). The clerk’s record has

been filed, and it shows no appealable ruling, order, or judgment signed or entered by the trial
                                                                                   04-19-00063-CR


court. Without an appealable ruling, order, or judgment, we lack jurisdiction over this appeal. We

therefore dismiss this appeal for want of jurisdiction. Se id.

                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-